Citation Nr: 0017069	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-20 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right (major) fourth metacarpal, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-operative 
residuals of a right (major) elbow injury, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
right (major) shoulder injury, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for residuals of a 
right foot injury, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable rating for residuals of an 
injury to the right scrotum and testis, to include special 
monthly compensation based on the loss of use of a creative 
organ.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active air service from December 1973 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
cervical spine disorder; denied compensable ratings for 
residuals of a fracture of the right (major) fourth 
metacarpal, post-operative residuals of a right (major) elbow 
injury, residuals of a right (major) shoulder injury, 
residuals of a right foot injury, and residuals of an injury 
to the right scrotum and testis; and denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  Subsequently, in a 
January 1997 rating decision, the RO granted a 20 percent 
rating for residuals of a right (major) shoulder injury.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1997.  At that time, he withdrew 
his claim for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  Hence, that issue is no longer before the 
Board and will not be addressed herein.  

In an August 1997 rating decision, the hearing officer denied 
service connection for a cervical spine disorder; denied a 
rating in excess of 20 percent for residuals of a right 
(major) shoulder injury; granted 10 percent ratings for post-
operative residuals of a right (major) elbow injury and 
residuals of a right foot injury; and denied compensable 
ratings for residuals of a fracture of the right (major) 
fourth metacarpal and residuals of an injury to the right 
scrotum and testis.  In a February 1999 rating decision, a 
decision review officer granted a 10 percent rating for 
residuals of a fracture of the right (major) fourth 
metacarpal.  

The issues of entitlement to increased ratings for residuals 
of a fracture of the right (major) fourth metacarpal, post-
operative residuals of a right (major) elbow injury, 
residuals of a right (major) shoulder injury, and residuals 
of a right foot injury will be addressed in the remand 
portion of this decision.  The issue of entitlement to 
special monthly compensation based on the loss of use of a 
creative organ will also be addressed in the remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has not presented competent medical evidence 
that any currently diagnosed cervical spine disorder had its 
onset in service or is otherwise related to his military 
service; cervical arthritis was not manifested until years 
after service discharge.  

3.  The veteran's claim for service connection for a cervical 
spine disorder is not plausible under the law.  

4.  The medical evidence does not indicate that the veteran 
has complete atrophy of both testes.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a cervical spine disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a compensable evaluation for residuals 
of an injury to the right scrotum and testis have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.115b, Diagnostic Code 7523 (1993 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not show any complaints of, or 
treatment for, a cervical spine injury.  In May 1975, he was 
seen for complaints of head trauma.  X-rays of the skull were 
normal.  A November 1976 record reported that the veteran 
fell one level of a tower to another one year prior.  He 
injured the tip of his right olecranon which was subsequently 
surgically repaired.  

At separation from service, the veteran filed a claim for 
compensation.  There was no mention of a cervical disability.  
In another claim for service connection filed in 1980, there 
was again no mention of a cervical disability.

At VA examinations between 1979 and 1983, there were no 
complaints or abnormal findings referable to the cervical 
spine.

In October 1993, the veteran filed an initial claim for 
service connection for a cervical disability on a direct or 
secondary basis.  (There was no substantive appeal with 
regard to the issue of secondary service connection.)

In a November 1993 letter to the veteran, C. Bruce MacDonald, 
M.D., of the Boston University School of Medicine, Department 
of Otolaryngology, reported that recent X-rays of the 
veteran's cervical spine suggested that there was some slight 
compression of the sixth vertebrae.  Dr. MacDonald stated 
that the compression was likely to be a long-standing 
condition rather than a recent finding.  He suggested that a 
past injury may have caused it, but indicated that no other 
comment on that nature of the injury was possible.  

Accompanying this letter were reports of x-rays done at 
Boston University Medical Center.  An x-ray report of 
September 6, 1993 indicated that the veteran was seen for 
complaints that he hit his head on a rock.  An x-ray revealed 
a decrease in the average cervical lordosis and slight 
compression of C6.  No buckling was seen in the 
anterosuperior aspect as would be seen with a recent injury.  
The radiologist concluded that the mild compression of C6 was 
more likely old rather than recent in origin.  An x-ray of 
the cervical spine two days later revealed no fracture or 
dislocation.  There was a small hypertrophic spur at C6 
anteriorly.  The report contained a notation that the veteran 
sustained trauma to his head two days previously.

A VA progress note, dated in December 1993, indicates that 
the veteran was seen on several occasions for complaints of 
recurrent neck pain which he experienced since an injury 
while at work approximately 15 years prior.  It had gotten 
worse over the past seven days.  He took Tylenol with Codeine 
and used a heating pad.  Clinical evaluation revealed that 
there was tenderness on palpation over C6-C7.  There was no 
muscle spasm.  There was tenderness over the right trapezius.  
Range of motion was limited in all directions.  X-rays showed 
degenerative joint disease of the cervical spine.  The 
assessment was neck pain - cervical degenerative joint 
disease.  Other VA outpatient medical records between 1994 
and 1997 are contained in the claims folder.  These records 
contain no opinion of a nexus between the current cervical 
disability and any injury to the neck in service.

At a VA examination in August 1995, the veteran reported that 
he injured his right testicle in service when it was kicked 
during a confrontation with some Marines.  The scrotum 
swelled and turned purple.  He applied ice.  Since that time, 
the testicle has ached, and at present he ached after 
ejaculation.  He stated that he had fathered two children.  
Clinical evaluation revealed that both the testicles and the 
epididymites were of normal and equal size, and were of 
normal and equal consistency.  Examination of the scrotal 
contents showed no remarkable findings.  The diagnosis was 
status post trauma to the right scrotal contents.  

In June 1996, the veteran was afforded a VA joints 
examination.  He reported that in 1975, he fell off a tower, 
a distance of 8 to 10 feet.  He injured the right side of his 
neck.

At a personal hearing before a hearing officer at the RO in 
April 1997, the veteran testified that he injured his neck at 
the same time that he injured his elbow and shoulder when he 
fell from the tower.  He reported that he was told that the 
stiffness he experienced in his neck after the accident would 
resolve.  However, it never did.  He indicated that 
compressed cervical vertebrae were recently discovered by X-
rays.  At present, he experienced neck pain, stiffness and 
limitation of motion.  Physical therapy had not helped to 
relieve his symptoms.  He further testified that he had pain 
in the right scrotum as well as frequent prostate and urinary 
tract infections.  He had discomfort on ejaculation since the 
injury, but acknowledged that he had fathered two children.  

II.  Analysis

A.  Service Connection

The threshold question on this issue is whether the veteran 
has a presented well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld an 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  See 
also Morton v. West, 12 Vet. App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet. App. 124, 127 (1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet. App. 224 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. § 1131 (West 1991).  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for arthritis, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree of disability 
within one year following the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

Service medical records are negative for any complaints of a 
neck disability or neck injury.  Notwithstanding the fact 
that the veteran has been diagnosed with degenerative joint 
disease of the cervical spine with mild compression of C6, 
there is no medical evidence that establishes a causal link 
between the veteran's military service and the currently 
diagnosed cervical spine disability.  In a November 1993 
statement, Dr. MacDonald indicated that it appeared that the 
compression of C6 was long-standing, and most likely resulted 
from a previous injury.  However, he was unable to comment 
further on the nature of the previous injury, and he did not 
relate the compression to an injury during the veteran's 
military service.  Furthermore, degenerative joint disease of 
the cervical spine was first diagnosed in December 1993, many 
years after the veteran's discharge from service, and 
continuity of symptomatology has not been demonstrated.  See 
38 C.F.R. §§ 3.303(b), 3.307 (a), 3.309(a); Savage, supra.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a cervical spine disorder is not well 
grounded and must be denied on that basis.  

The Board notes that, even accepting the veteran's account of 
an injury to his neck in service when he fell from the tower 
and injured his elbow, to the extent that he is offering his 
own medical opinion and diagnoses, we note that the record 
does not indicate that he has any professional medical 
expertise.  See King, supra.  Therefore, the veteran's 
assertions of medical causation, sincere though they may be, 
are not probative, because lay persons are not competent to 
offer medical opinions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Moray, Grottveit, supra.  
Thus, lay assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded.  

B.  Compensable Rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Jackson v. West, 12 Vet. App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

The regulations pertaining to rating genitourinary disorders 
were revised effective September 8, 1994.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order).  Therefore, in reviewing the case, the 
Board and the RO must evaluate the veteran's residuals of an 
injury to the right scrotum and testis under both the old and 
current regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.  The VA 
General Counsel has recently provided guidance as to how such 
changes in rating criteria should be applied:  

Where VA issues an amendment to the 
rating schedule while an increased-rating 
claim is pending, and that amendment is 
more favorable to the claimant than the 
prior regulation, VA should apply the 
more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should 
apply the prior regulation to rate the 
disability for earlier periods.  

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  

That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  

The veteran's residuals of an injury to the right scrotum and 
testis are rated pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7523.  Under the criteria in effect prior to 
September 8, 1994, complete atrophy of one testis is rated 
noncompensable.  A 20 percent rating is warranted for 
complete atrophy of both testes.  38 C.F.R. § 4.115b, DC 7523 
(1993).  Under the criteria in effect on and after September 
8, 1994, the ratings noted above remained unchanged.  
However, a footnote was added which indicated that the 
disability should be reviewed for entitlement to special 
monthly compensation based on the loss of use of a creative 
organ pursuant to 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b, DC 
7523, including footnote 1 (1999).  

Initially, the Board notes that the RO did not consider 
whether the veteran was entitled to special monthly 
compensation based on the loss of use of a creative organ as 
directed by the new rating criteria.  Therefore, as noted in 
the Introduction above, that issue will be addressed in the 
remand that follows this decision.  However, the Board finds 
that since the rating criteria remained otherwise unchanged, 
it would not be improper for the Board to address the rating 
aspect of the claim.  

At a VA examination in August 1995, the veteran's testicles 
and epididymites were reported to be of normal and equal 
size, and of normal and equal consistency.  There was no 
atrophy.  Therefore, the Board concludes that the veteran 
does not meet the criteria for the next higher rating of 20 
percent for residuals of an injury to the right scrotum and 
testis.  



ORDER

Service connection for a cervical spine disorder is denied.  

Entitlement to a compensable rating for residuals of an 
injury to the right scrotum and testis is denied.  


REMAND

The veteran has asserted that his musculoskeletal 
disabilities have increased in severity.  In developing the 
veteran's claims, the RO had the veteran most recently 
examined in September 1998.  At that time, the veteran 
reported a history of multiple orthopedic injuries involving 
his right elbow, right hand, right shoulder and right foot.  
He indicated that he was unable to write letters and had 
difficulty tying his shoes and buttoning his shirts due to 
the pain in his right hand.  He also experienced consistent 
pain in the right elbow, right shoulder and right foot.  
Rheumatoid arthritis was diagnosed.  

However, the Board finds that this examination was inadequate 
for the purpose of evaluating the veteran's service-connected 
disabilities.  In this regard, the RO's attention is directed 
to the decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1994).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It also held that the provisions 
of 38 C.F.R. § 4.14 (1999) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In the instant case, the Board observes that the 
September 1998 orthopedic examination did not evaluate the 
veteran's complaints of pain on movement and use in terms of 
additional range of motion loss.  

In addition, as discussed briefly above, the RO has not 
considered whether the veteran is entitled to special monthly 
compensation based on the loss of use of a creative organ as 
required by the rating criteria for genitourinary disorders, 
effective September 8, 1994.  This issue must be addressed by 
the RO.  

Finally, the Board observes that the veteran has been 
homeless, without a fixed address, in the past.  As he may 
remain homeless, the RO is required to make additional 
efforts when it is necessary to contact him.  Specific 
procedures to safeguard the due process rights of homeless 
veterans are set forth in 38 C.F.R. § 1.710 (1999).  Upon 
remand, those procedures should be followed.  However, the 
veteran is also advised that he has a corresponding duty to 
keep VA apprised of a means of communicating with him or her.  
The Court has declared that there is no burden on the part of 
VA to turn up heaven and earth to locate a veteran.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected musculoskeletal 
disabilities since September 1998.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since September 1998.  Once obtained, all 
records must be associated with the 
claims folder.

3.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
orthopedic examination.

a.  General information for the 
examiner:  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  A 
copy of this Remand decision must be 
provided to the physician.  Such 
tests as the examiner deems 
necessary should be performed.  If 
feasible, the examiner should 
dissociate those symptoms due to 
rheumatoid arthritis from the 
service connected disabilities.

b.  The examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be proceeded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

I.  The examiner should be asked to 
state the ranges of motion of the 
veteran's right elbow and right 
shoulder.  Moreover, the examiner 
should state the normal ranges of 
motion of the elbow and the 
shoulder.  The examiner should note 
whether there is any instability or 
episodes of dislocation of the 
shoulder.  If the veteran suffers 
from dislocation, it should be noted 
whether the episodes of dislocation 
are frequent or infrequent, and 
whether there is guarding of all arm 
movements or guarding of movement 
only at the shoulder level.  The 
examiner should describe all scars 
of the right elbow associated with 
the service connected disability and 
indicate whether they are tender and 
painful on objective demonstration 
or are poorly nourished with 
repeated ulceration.  If any 
scarring affects function of the 
elbow, this should be described as 
objectively as possible.

II.  The examiner should note 
whether both the metacarpophalangeal 
and proximal interphalangeal joints 
of the fourth finger are ankylosed; 
if so, it should be noted whether 
either joint is in extension or in 
extreme flexion.  If not ankylosed, 
what is the motion of each of the 
finger joints in degrees?  Is motion 
of the fourth finger possible to 
within two inches of the median 
transverse fold of the palm?  The 
examiner should be asked to state 
whether the disability (actual or 
functional) associated with the 
veteran's right fourth finger would 
be comparable to a metacarpal 
resection with more than one-half of 
the bone lost.  (In evaluating the 
finger disability, it is noted that 
service connection has been denied 
for a fracture of the right fifth 
metacarpal.)

III.  With regard to the foot, the 
examiner should note all 
manifestations referable to the 
service connected disability.

IV.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's right fourth finger, right 
elbow, right shoulder and/or right 
foot; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.

V.  The examiner should be asked to 
express an opinion on whether pain 
in the right fourth finger, right 
elbow, right shoulder, and/or right 
foot could significantly limit the 
veteran's functional ability during 
flare-ups or during periods of 
repeated use.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

VI.  The examiner should be asked to 
state whether the disability 
associated with the veteran's right 
foot would be considered moderate, 
moderately severe, or severe.  
He/she should also be asked to 
indicate whether no effective 
function remains of the foot other 
than that which would be equally 
well served by an amputation stump 
at the site of election below the 
knee with use of a suitable 
prosthetic appliance.  In making 
this determination, consideration 
must be given to the actual 
remaining function of the foot; that 
is, whether the acts of balance, 
propulsion, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis.

4.  The veteran should be afforded a 
special neurological examination to 
evaluate his complaints of numbness of 
the fourth finger of the right hand.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests and studies should be 
accomplished.  The examiner should note 
whether there is any neurological 
disability of the fourth finger; and, if 
so, the nerve affected should be 
identified and all manifestations 
described in detail.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the issues should be 
readjudicated by the RO, including the 
issue of entitlement to special monthly 
compensation based on the loss of use of 
a creative organ.  The RO should also 
determine whether the veteran has actual 
loss of use of the foot so as to entitle 
him to a 40 percent rating.  (See 
Diagnostic Code 5284).  In addition, the 
RO should follow the provisions set forth 
in 38 C.F.R. § 1.710 for contacting the 
veteran.  Finally, the RO should consider 
whether separate manifestations of 
disability may be evaluated separately.  
See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



